Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
With the replacement of Figure 2A received 07/14/2022 the applicant has overcome the objection to the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With the amendment received 07/14/2022 the applicant has overcome the rejection of claims 7-9 under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 20 2008 001224 (Klaus) (provided by applicant) (a translation of Klaus was included with the Non-Final Rejection mailed 04/14/2022, paragraph or page numbers below refer to this document) in view of US PGPub 2012/0307589 (Hanada).
In Re claim 10 Klaus discloses an apparatus to realize personalized cosmetic compositions comprising a formula supply assembly including a plurality of additive reservoirs (1) that contains a plurality of additive substances, a plurality of additive pumps (2) that supplies selected additive quantities of the plurality of additive substances (Paragraphs 28 and 29), a base reservoir (1) that contains a base substance, and a base pump (2) that supplies a base quantity of the base substance (The distinction between additive and base is not relevant to the functioning of the device as claimed. In the Klaus apparatus, a cosmetic product is formulated from a combination of the ingredients found in the reservoirs 1 and pumped through the pumps 2. Whichever ingredient happened to be present in the largest quantity meets the broadest reasonable interpretation of a base, rendering the reservoir containing that ingredient the base reservoir, the pump which moves that particular ingredient the base pump, the connection between that pump’s outlet and the singular mixer the base inlet, and so on), a mixing assembly (3) including an additive inlet that receives the selected additive quantities (connection between any of the pumps 2 and the mixer 3), a base inlet that receives the base quantity (the connection between the “base pump” as discussed above and mixer 3), an outlet that delivers the personalized cosmetic compositions (outlet of mixer 3), and a mixing channel that channels the selected additive quantities and the base quantity from the additive inlet and the base inlet to the outlet (Paragraph 29), and an electronic control unit configured to acquire a desired formulation from a consumer, determine the selected additive quantities based on the desired formulation, and operate the plurality of additive pumps and the base pump to push the selected additive quantities and the base quantity along the mixing channel to provide mixing between the additive quantities and the base quantity to form the personalized cosmetic compositions (Paragraphs 29 and 30).
Klaus doesn’t disclose mixing channels include a plurality of geometrical perturbations which include at least one of a plurality of elbows and a plurality of cross-sectional extensions.
Hanada discloses a mixer for combining fluid from a plurality of streams (chemical and pure water in Figure 2), which comprises a plurality of geometrical perturbations in the form a plurality of elbows (connections between fluid line 5 and pipe 4 each comprise multiple elbows).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Klaus apparatus by making use of a fluid mixer comprising a plurality of geometrical perturbations, such as the Hanada fluid mixer, in order to more thoroughly combine the additives of the Klaus apparatus.
Regarding the limitation of causing successive motions of stretching and folding of the plurality of additives, the mixer of Hanada has a similar structure to that claimed by the applicant and so would function in the same way.
In Re claim 13 Klaus discloses removable and replaceable additive reservoirs (Paragraph 21).
In Re claim 14 Klaus discloses a plurality of containers (1) and pumps (2) joining to a single mixer (3), this inherently indicates the presence of a structure in which the multiple fluid lines exiting the pumps join together at or before the mixer, which meets the broadest reasonable interpretation of a manifold (Paragraphs 24, 25, and 28).
In Re claim 15 Klaus discloses the control unit configured to acquire the desired formulation from an electronic device of the consumer (customer card in Paragraph 32).
Claims 11 and 12is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view Hanada and in further view of US Patent 9,138,041 (Samain).
In Re claim 11 Klaus in view of Hanada as applied to claim 10 above discloses all the limitations, but doesn’t disclose a plurality of pigments.
Samain discloses a device for manufacturing a cosmetic product which is used to manufacture a custom lipstick composition (Column 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to equip the Klaus apparatus with a variety of pigments as taught by Samain, in order to provide a user with a product of a desired color.
In Re claim 12 It would have been an obvious matter of design choice, in light of the teaching of Samain, to equip the Klaus apparatus with pigment of any desired color, including the cyan, magenta, yellow, and black pigment claimed, in order to equip the device to create a composition of any desired shade. In Paragraphs 24-27 of the instant specification the applicant discusses various colors of pigment, but discloses no criticality or unexpected result associated with any particular color.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view Hanada and in further view of WO 2012 098502 (‘502) (English copy provided by applicant).
In Re claim 1 Klaus discloses an apparatus to realize personalized cosmetic compositions comprising a formula supply assembly including a plurality of additive reservoirs (1, Paragraph 28) that contains a plurality of additive substances, a plurality of additive pumps (2, Paragraph 29) that supplies selected additive quantities of the plurality of additive substances, an additive inlet (inlet to mixer 3) that receives the selected additive quantities, an outlet (arrow exiting mixer 3 in Figure 1) that delivers the personalized cosmetic compositions and a mixing channel that channels the selected additive quantities from the additive inlet to the outlet (mixer 3, Paragraph 29), and an electronic control unit (Data processing unit 4, Paragraph 30) configured to acquire a desired formulation from a customer, determine the selected additive quantities based on the desired formulation, and operate the plurality of additive pumps to provide the selected additive quantities to the additive inlet (Paragraphs 29-32).
Klaus doesn’t disclose a flush reservoir, a flush pump, or a control unit configured to operate a flush pump to push the selected additive quantities along the mixing channel  to provide mixing between the additive quantities and form the personalized composition. Klaus further fails to disclose mixing channels include a plurality of geometrical perturbations which include at least one of a plurality of elbows and a plurality of cross-sectional extensions.
‘502 discloses a device for dispensing a cosmetic product which comprises a series of additive reservoirs (11), and a flush reservoir (rinsing fluid reservoir 14), a flush pump (rinsing fluid pump on Page 4, lines 24-26), and a control operation wherein a flush pump pushes the cosmetic products through a mixing chamber to an outlet (Page 4, lines 27-32).
Hanada discloses a mixer for combining fluid from a plurality of streams (chemical and pure water in Figure 2), which comprises a plurality of geometrical perturbations in the form a plurality of elbows (connections between fluid line 5 and pipe 4 each comprise multiple elbows).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Klaus apparatus by adding a flush reservoir and a flush pump, and by engaging the control unit to operate the flush pump to push the selected additive quantities along the mixing channel to provide mixing between the additive quantities and form the personalized cosmetic compositions, as taught by ‘502, in order to provide a mechanism to rinse out the mixer while also dispensing the cosmetic composition. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Klaus apparatus by making use of a fluid mixer comprising a plurality of geometrical perturbations, such as the Hanada fluid mixer, in order to more thoroughly combine the additives of the Klaus apparatus.
Regarding the limitation of causing successive motions of stretching and folding of the plurality of additives, the mixer of Hanada has a similar structure to that claimed by the applicant and so would function in the same way.
In Re claim 4 Klaus discloses removable and replaceable additive reservoirs (Paragraph 21).
In Re claim 5 Klaus discloses a plurality of containers (1) and pumps (2) joining to a single mixer (3), this inherently indicates the presence of a structure in which the multiple fluid lines exiting the pumps join together at or before the mixer, which meets the broadest reasonable interpretation of a manifold (Paragraphs 24, 25, and 28).
In Re claim 6 Klaus discloses the control unit configured to acquire the desired formulation from an electronic device of the consumer (customer card in Paragraph 32).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view Hanada and ‘502 and in further view of Samain
In Re claim 2 ‘041 Klaus in view of Hanada and ‘502 as discussed in Re claim 1 above discloses all the limitations, but doesn’t disclose the use of the Klaus apparatus to manufacture lipstick.
Samain discloses a device for manufacturing a cosmetic product which is used to manufacture a custom lipstick composition (Column 3, line 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Klaus apparatus could be advantageously used to manufacture a custom lipstick composition, as taught by ‘041, in order to provide a user with a desired lipstick product.
In Re claim 3 It would have been an obvious matter of design choice to make use of the Klaus apparatus, in light of the teaching of ‘502, Hanada, and Samain, to manufacture lipstick of any desired color, including red, pink, beige, and white. In Paragraph 29 the instant specification discusses various colors of lipstick which could be manufactured, but discloses no criticality or unexpected result associated with any particular color.
Allowable Subject Matter
Claim 9 is allowable.
Response to Arguments
Applicant’s arguments, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1-6 and 10-15 under 102(a)(1) and 103(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant is correct that the Klaus reference does not teach a mixer having a plurality of geometrical perturbations which further comprise either a plurality of elbows, or a plurality of cross-sectional extensions. However, the Hanada reference has been incorporated into the rejection to teach such a mixer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0125206 discloses an apparatus to realize personal cosmetic compositions comprising, a formula supply assembly (100) including a plurality of additive reservoirs that contains a plurality of additive substances, a plurality of additive pumps (130) that supply selected additive quantities of the plurality of additive substances, a mixing assembly (receptacle 120) including additive inlets, and outlet for delivering the cosmetic composition, and a mixing channel that channels the additives from the additive inlet to the outlet, and an electronic control unit (150).
US Patent 9,114,087 discloses an apparatus to realize personal cosmetic compositions comprising a formula supply assembly including a plurality of ingredient sources (1, 2a), a plurality of pumps (3, 4), and a mixing assembly (7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753